Citation Nr: 1024353	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vitiligo.  

2.  Entitlement to service connection for renal cell 
carcinoma.  

3.  Entitlement to an initial disability rating for diabetes 
mellitus higher than 10 percent prior to October 1, 2005 and 
higher than 20 percent from October 1, 2005, forward.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and May 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In the September 2004 decision the RO 
denied service connection for vitiligo.  In the May 2005 
decision, the RO denied service connection for renal cancer, 
granted service connection for diabetes mellitus, and 
assigned an initial disability rating for diabetes mellitus.  

In August 2003, the Veteran testified before a Ratings 
Veterans Service Representative at the RO.  In June 2006, the 
Veteran testified before a Decision Review Officer (DRO) at 
the RO.  Transcripts of these hearings are of record and have 
been reviewed.  


FINDINGS OF FACT

1.  In an unappealed October 2003 rating decision the RO 
disallowed service connection for vitiligo.  

2.  Competent evidence added to the record since the October 
2003 disallowance of service connection for vitiligo is 
either redundant or cumulative of evidence already of record 
prior to that decision or does not raise a reasonable 
possibility of substantiating the claim.  

3.  Renal cancer (clear cell carcinoma) did not have onset 
during the Veteran's active service, did not manifest within 
one year of separation from active service, and is not 
otherwise related to his active service.  

4.  Prior to October 1, 2003, the Veteran was not treated 
with insulin or a hypoglycemic agent for his diabetes 
mellitus.  

5.  From October 1, 2003 forward, the Veteran has not been 
treated with insulin for his diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The October 2003 rating decision, in which the RO 
disallowed service connection for vitiligo, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been added to the 
record since the October 2003 rating decision in which the RO 
disallowed service connection for vitiligo and the claim may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).  

3.  The criteria for service connection for renal cancer have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009), 3.310 (2005).  

4.  The criteria for a disability rating higher than 10 
percent for diabetes mellitus were not met prior to October 
1, 2003 and the criteria for a disability rating higher than 
20 percent for diabetes mellitus have not been met for any 
time period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.10, 4.119, Diagnostic Code 7913 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show:"  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Vitiligo

Service connection for vitiligo had previously been denied 
prior to when the Veteran filed his claim that led to this 
appeal.  If VA does not receive a notice of disagreement 
within one year of the mailing of a decision by the RO, the 
decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  If a timely notice of disagreement is filed but 
the appeal is not perfected after issuance of a statement of 
the case, the RO may close the appeal.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.1103.  Generally, a claim which 
has been denied in an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  

The exception to this rule of not reviewing the merits of a 
finally denied claim is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 is 38 
C.F.R. § 3.156.  Subsection (a) of that regulation provides 
that a claimant many reopen a finally adjudicated claim by 
submitting new and material evidence.  That subsection also 
defines "new and material evidence" as evidence not 
previously submitted to agency decision makers which is 
neither cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

As to materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA first received an application for disability benefits from 
the Veteran in October 1973.  In that application he 
requested benefits for a broken jaw, dislocated front teeth, 
and pain in the testicles.  A VA examination report from 
March 1974 includes remarks of as follows: "1. Special 
Dental Exam 2. Special Urological Exam 3. Genital and 
Perianal Vitiligo of no clinical significance 4. Trace of 
Protenuria of no apparent clinical significance."  Of note 
is that vitiligo is defined as follows:  A chronic anomaly of 
the skin, usually progressive, consisting of depigmented 
white patches that may be surrounded by a hyperpigmented 
border; there is an autosomal dominant predisposition to the 
condition, and the etiology is thought to be an autoimmune 
mechanism.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 2052 
(30th ed.2003). 

In a March 1974 rating decision, the RO denied service 
connection for vitiligo, genital and perianal areas, 
residuals of a jaw fracture, refractive error, testicle 
disorder and fractured jaw.  The basis for the denial of 
vitiligo was that there was no evidence of vitiligo or other 
skin condition during service.  

In April 1999 VA again received a claim from the Veteran for 
service connection for loss of skin pigmentation, asserting 
that within one year of his release from active service his 
skin started losing pigmentation.  He reported that he had 
received treatment from a private physician and would furnish 
the address at a later date.  In December 1999, the RO again 
disallowed service connection for vitiligo; finding that new 
and material evidence had not been submitted to reopen the 
claim.  

In November 2000 VA received a letter from the Veteran in 
which he said he was responding to the December 1999 decision 
and stated that he "would like to be invited to some kind of 
appeals court to speak on my behalf."  This should have been 
construed as a notice of disagreement with the December 1999 
rating decision.  However, the RO treated the statement as a 
claim to reopen and disallowed the claims in April 2001 on 
the basis that no new and material evidence had been 
received.  In June 2001 the Veteran again filed a notice of 
disagreement, this time with the December 1999 rating 
decision.  In November 2002 the RO issued a statement of the 
case.  The Veteran did not perfect his appeal and the RO 
closed the appeal.  

The RO's failure to treat the November 2000 statement as a 
notice of disagreement is harmless error because ultimately 
the RO did issue a statement of the case.  As the Veteran did 
not perfect his appeal of the December 1999 decision, or for 
that matter, the June 2001 decision, those decisions became 
final.  

In an October 2003 rating decision the RO again disallowed 
the Veteran's claim for service connection for vitiligo for 
lack of new and material evidence and notified the Veteran 
and his representative of the decision and of his appellate 
rights.  He did not appeal that decision and the decision 
became final.  In March 2004, he filed another document 
asking to reopen the claim.  In September 2004, the RO 
reopened the claim and denied the claim on the merits, 
finding that two of the three elements of a service 
connection claim had not been met; i.e. the vitiligo was not 
shown as having been present during service and was not 
related to service.  The RO informed him and his 
representative of the decision and of his appellate rights.  
He did not initiate an appeal.  The following month VA 
received a statement from the Veteran requesting that the 
claim be reopened.  In May 2005, the RO again denied the 
claim.  In August 2005 VA received a statement from the 
Veteran in which he disagreed with the decision to deny 
service connection for vitiligo which he characterized as 
"vitiligo chemical exposure."  The Veteran thus initiated 
an appeal of the denial within one year of the September 2004 
rating decision.  

Notwithstanding the RO's determination that the claim should 
be reopened, the Board has jurisdictional responsibility to 
determine whether it is proper to reopen the claim.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen this claim.  Only if the Board 
determines that new and material evidence sufficient to 
reopen the claims has been received, will the Board proceed 
to address the merits.  Otherwise, the analysis ends with a 
decision to not reopen the claim.

Of record since prior to the RO's initial denial of the 
Veteran's claim are the Veteran's service treatment records.  
Those records contain no reference to vitiligo or any other 
skin disease or abnormality, including the Veteran's own 
acknowledgement in the January 1970 separation report of 
medical history that he did not then have nor had ever had 
any skin disease, providing evidence against his own claim.  

In an April 1999 writing the Veteran stated "[w]ithin one 
year of my release from the Army my skin started loosing 
(sic) the pigmentation."  In a November 2000 writing, the 
Veteran stated that after he was discharged from service he 
was treated for vitiligo.  May 2002 VA treatment notes 
include the Veteran's report that his skin symptoms began 
around 1970.  During the August 2003 hearing the Veteran 
stated that he thought that perhaps his vertiligo was caused 
by exposure to Agent Orange or some other chemical or due to 
stress.  August 2003 hearing transcript at 7 - 8.  He also 
stated that he had never discussed with his doctor a link 
between exposure to Agent Orange and the vitiligo.  Id. at 9.  
In a March 2005 writing the Veteran stated that "I was 
diagnosed with hypertension soon after I arrived home from 
Vietnam, I developed Vitiligo."  

The March 2005 statement, considered with the April 1999, 
November 2000, and May 2002 statements, is not a statement 
that vitiligo manifested during the first 24 days of 1970, 
prior to his separation from active service, but at sometime 
after those first 24 days.  Hence, the March 2005 writing 
provides no new evidence but is merely redundant of 
statements already considered by adjudicators in now final 
disallowances of his claim.  

The first mention of vitiligo is found in the March 1974 
report of medical examination, that document has also been 
before adjudicators since prior to the first denial of his 
claim.  As early as February 1982, the Veteran reported that 
he had discovered vitiligo in 1970 or 1971 and had been told 
by a physician that it was hereditary (providing more 
evidence against this claim).  Also, in February 1982 the 
Veteran explained that since he did not have a family history 
of skin pigment changes and did not know what was causing the 
changes he thought it may be related to Agent Orange 
exposure.  

Received by VA in December 2004 are treatment records in 
which "P.E.G.," M.D, stated as follows:  

There is rather striking vitiligo of the 
hands.  The patient states that this all 
started in 1974 and also the soles of the 
feet and the scrotum and perirectal 
areas.  The patient felt that possibly 
some of the exposures that he had to 
chemicals in Vietnam may have caused 
this.  He came back from Vietnam in 1970 
and all of this started in 1974.  

This is new evidence but it is not material evidence.  Dr. 
P.E.G. offered no comment as to the Veteran's theory of why 
he has vitiligo so the statement is no more than the 
recording of the Veteran's own statement which is no 
different than what he asserted prior to the last final 
denial of his claim.  

In February 2005, the Veteran underwent a VA examination with 
regard to his diabetes mellitus.  The Veteran reported that 
he began developing vitiligo after he returned from service 
in Vietnam and the Veteran reported that it was related to 
Agent Orange exposure.  The examiner offered no opinion as to 
the origin of his vitiligo but merely listed under a heading 
for diagnoses "VITIGLIO, ETIOLOGY UNKNOWN, (SPECULATIVE) 
SECONDARY TO AGENT ORANGE EXPOSURE.  

The Board reads this last statement in the context of the 
whole examination report.  Clear from the examination report 
is that the speculative relationship between the Veteran's 
vitiligo and exposure to Agent Orange is the Veteran's 
speculation, not the examiner's speculation.  As such the 
examination report provides no new material evidence.  It is 
merely a restatement of what the Veteran has already 
contended - that his vitiligo is caused by exposure to Agent 
Orange.  

Also submitted by the Veteran since the last final denial of 
his claim are two one page documents.  The first entitled, 
"Analysis of the Cause or Chemical Induced 
Contact/Occupational Vitiligo" and the second entitled 
"Stress Proteins in Autoimmune Depigmentation."  The first 
document deals with a link between vitiligo and exposure to 
phenol derivatives.  The second documents involves research 
into whether stress is related to vitiligo, and notes that 
patients often report being exposed to stress shortly before 
the appearance of vitiligo; such as "overexposure to 
sunlight, cuts or bruises on the skin, contact with phenolic 
chemicals, or even emotional stress."  

Such evidence, very loosely referred to as "medical 
treatise" evidence, is considered competent evidence where 
"standing alone, [it] discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  
Here, these conditions are not met.  There is no evidence of 
record that the Veteran was exposed to phenol derivatives 
during service.  As to the reference to stress, the Board has 
taken into consideration that service-connection has been 
established for post traumatic stress disorder.  However, the 
research article addressing stress proteins stated "[i]t is 
not understood what triggers such an autoimmune response."  
That and the tenor of the article, indicating ongoing 
research in the area, are such that the article does not have 
the degree of certainty referred to in Wallin to move it into 
the category of competent evidence.  Hence, this article is 
not competent evidence and therefore cannot be material 
evidence.  

The remainder of evidence submitted since the last final 
denial of the Veteran's claim is not material evidence 
because none of the evidence tends to show onset of the 
Veteran's vitiligo during service or causation by his active 
service.  

As no new and material evidence has been submitted since the 
last final denial of the Veteran's claim for service 
connection for vitiligo, the claim may not be reopened.  The 
appeal as to this issue is denied.  

Renal Cancer

In January 2005 the Veteran claimed entitlement to service 
connection for renal cancer, stating that he recently had to 
have one of his kidneys removed due to cancer and contending  
that his cancer was caused by exposure to Agent Orange during 
service in the Republic of Vietnam.  In June 2010 his 
representative argued that his renal cancer was due to his 
service-connected diabetes.  

A veteran, who during active service, served in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent 
(including that found in "Agent Orange"), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2009).  
Service treatment records show that the Veteran served in the 
Republic of Vietnam and it is therefore presumed that he was 
exposed to Agent Orange during service.  

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R.  § 3.309(e) (2009).  

The term "soft-tissue sarcoma" includes the following: 
Adult fibrosarcoma; Dermatofibrosarcoma protuberans; 
Malignant fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  Id.  

Additionally, certain chronic diseases, including malignant 
tumors, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service, even though there 
is no evidence of such disease during service.  38 U.S.C.A. 
§§ 1101, 1112, (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

Service connection may also be granted on a secondary theory 
of entitlement.  That is, service connection may be granted 
for disability if such disability was caused or aggravated by 
a disease or injury for which service connection has already 
been established.  38 C.F.R. § 3.310.  Section 3.310 was 
amended effective October 10, 2006, during the course of the 
Veterans claim and appeal.  Arguably, that amendment imposed 
additional burdens on a claimant seeking to show that a 
service connected disability aggravated (as opposed to 
caused) a disability for which service connection had not yet 
been established.  Therefore, the Board will apply the 
version of § 3.310 in place when the Veteran filed his claim, 
a version more favorable to the Veteran, as informed by the 
U.S. Court of Appeals for Veteran Claims' (Veterans Court's) 
decision in Allen v. Brown, 7 Vet. App. 439 (1995).  See 
Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

In October 2004 treatment records "C.B.," M.D. diagnosed 
renal mass, highly suspicious of renal cell carcinoma.  In 
November 2004 the Veteran underwent a right radical 
nephrectomy after needle cell biopsy confirmed a diagnosis of 
clear cell carcinoma.  

Service treatment records make no mention of findings or 
symptoms of renal disease or cancer.  A report of a bone scan 
conducted in December 2002 contains the earliest mention of 
renal disease.  This is consistent with the Veteran's 
testimony that he became aware of renal cancer in December 
2002.  June 2006 DRO hearing transcript at 6.  He has never 
contended that renal cancer, or other renal disease, was 
present during service.  At the evidence shows that the 
Veteran was first diagnosed with renal cancer many years 
after service the presumptive provisions for chronic diseases 
are not for application.  

There is no Agent Orange/herbicide exposure based presumption 
of service connection for the type of cancer upon which the 
Veteran's claim is based.  That is, whether termed renal 
cancer or clear cell carcinoma, the Veteran's cancer of the 
kidney is not specified as one of the diseases for which 
service connection is presumed based on exposure to Agent 
Orange.  Hence his claim cannot be granted by operation of 
the presumption of service connection based on inservice 
exposure to Agent Orange.  

In June 2010, the Veteran, through his representative, 
submitted abstracts from several medical research articles.  
Specifically, abstracts of articles entitled "Association 
between heptacellular carcinoma and type 2 diabetes mellitus 
in Italy: potential role of insulin"; Diabetes mellitus and 
kidney cancer risk:  The results of Japan Collaborative 
Cohort Study for Evaluation of Cancer Risk (JACC Study)"; 
"The role of diabetes mellitus in the aetiology of renal 
cell cancer"; and "Cancer incidence in population-based 
cohort of patients hospitalized with diabetes mellitus in 
Denmark."  In a writing associated with the evidence, the 
Veteran's representative indicated that the Veteran waived RO 
consideration of the evidence in the first instance.  
Therefore, the Board has considered this evidence along with 
all other evidence of record.  38 C.F.R. § 20.1304(c) (2009).  

The first abstract is not relevant to the Veteran's claim 
because the Veteran's claim does not involve hepatacellular 
cancer.  The second abstract states that diabetes mellitus is 
reported as a risk factor associated with kidney cancer in 
Western countries.  That article lists results of its study 
as follows: "DM [diabetes mellitus] showed an increased age- 
and sex-adjusted hazard ration for kidney cancer mortality, 
but if failed to achieve statistical significance after 
controlling for other factors."  

This abstract does not tend to prove or disprove a fact at 
issue in this case because it states that after controlling 
for other factors the presence of diabetes mellitus was not 
of significance with regard to kidney cancer.  

The third abstract states that persons with diabetes mellitus 
have an increased risk of renal cell cancer.  The fourth 
abstract concludes that patients hospitalized with a 
diagnosis of diabetes appear to be at higher risk of 
developing cancers of the liver, biliary tract, pancreas, 
endometrium, and kidney but the elevated risks of endometrial 
and kidney cancers may be confounded by obesity.  

Neither of these articles provides evidence that the 
Veteran's diabetes mellitus caused his renal cancer (as 
opposed to a common cause for both); rather the statements 
only refer to an increased risk of renal cancer in persons 
who have diabetes.  This then is not evidence tending to 
prove that the Veteran's diabetes mellitus caused, or for 
that matter, aggravated his renal cancer.  

In a case in which the Veteran claimed service connection for 
alcohol and drug abuse as secondary to service connected post 
traumatic stress disorder, the Veterans Court concluded that 
the submitted treatise evidence did not demonstrate a causal 
relationship between the two conditions and went on to state 
that the only evidence linking the two conditions was the 
Veteran's statements.  Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  The Board finds that the situation currently 
before it is very similar. 

The Board finds that a statement that there is an increased 
risk of renal cancer for patients who have diabetes mellitus 
is not a statement that diabetes caused or aggravated the 
Veteran's renal cancer.  This is not a medical opinion by the 
Board but merely a common sense reading of the evidence that 
the Veteran has submitted.  See Colvin v. Derwinski, Vet. 
App. 171, 175 (1991) (Board may not add its own 
unsubstantiated medical opinion).  In other words, no medical 
expertise is necessary to read and understand the evidence 
submitted by the Veteran or to conclude that the articles do 
not provide evidence of causation.  In short these articles 
are not relevant evidence.  This leaves the Veteran's opinion 
as the only evidence that diabetes mellitus caused or 
aggravated his renal cancer.  

On a similar note, the only evidence of record that exposure 
to Agent Orange caused the Veteran's renal cancer is his own 
opinion.  The Board has considered his opinion in this regard 
and notes that the lack of application of the Agent Orange 
based presumption of service connection does not preclude the 
Veteran from obtaining a grant of disability benefits upon 
proof that exposure to Agent Orange caused his renal cancer.  
Cf. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board finds as fact that the Veteran's opinions that 
exposure to Agent Orange caused his renal cancer and that 
diabetes mellitus caused or aggravated his renal cancer are 
not competent evidence.  

The Board is not saying that a non-expert may never provide a 
probative nexus opinion.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (rejecting the view that 
competent medical evidence is necessarily required when the 
determinative issue is medical diagnosis or etiology).  
Whether a layperson is competent to provide an opinion as to 
the etiology of a condition depends on the facts of the 
particular case.

In Davidson, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) drew from Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  
Id.  In a footnote in Jandreau the Federal Circuit addressed 
whether a layperson could provide evidence regarding a 
diagnosis of a condition and explained that "[s]ometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather 
than provide diagnoses, the reasoning expressed in Jandreau 
is applicable.  The Board finds that the question of whether 
the Veteran's renal cancer was caused by inservice exposure 
to Agent Orange or caused or made worse by his diabetes 
mellitus are questions too complex to be addressed by a 
layperson.  These connections or etiology is not amenable to 
observation alone.  Rather it is a matter of public knowledge 
that whether a given disease is caused by exposure to some 
industrial agent or caused or made worse by another disease 
are the subjects of research by highly trained and educated 
scientists and physicians.  It is also a matter of public 
knowledge that the causes of cancer are not particularly well 
understood and are the subject of research by highly trained 
and educated scientists and physicians.  The Veteran has not 
provided any basis for his statements that Agent Orange 
caused his renal cancer or his theory that diabetes caused or 
aggravated his renal cancer.  Furthermore, the Veteran has 
not demonstrated that he has the knowledge or experience to 
provide a competent expert opinion as to the causes of his 
renal cancer.  Hence, the Veteran's opinions as to the 
etiology of his renal cancer are not competent evidence.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that 
competency has to do with whether the evidence may be 
considered by the trier of fact).  

All evidence is against the Veterans claim for service 
connection for renal cancer.  Service and post service 
treatment records are evidence against his claim because 
these records show that his renal cancer had onset many years 
after service.  There is no competent evidence favorable to 
finding a causative or aggravating connection between his 
service (including via his service-connected diabetes 
mellitus) and his renal cancer.  Hence, his appeal as to this 
issue must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

This appeal arises from the decision in which an initial 
disability rating was assigned and the Board has considered 
whether separate ratings for separate periods of time are 
warranted based on the facts found, a process referred to as 
"staging the ratings."  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately rated, is rated 100 
percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately rated, is rated 60 percent disabling.  Id.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is rated 40 percent disabling.  Id.  

Diabetes mellitus requiring insulin and restricted diet; or, 
an oral hypoglycemic agent and restricted diet, is rated 20 
percent disabling.  Id.  

Diabetes mellitus manageable by restricted diet only is rated 
10 percent disabling.  Id.  

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under Diagnostic Code 7913).  Id.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  Note (2) provides that, when 
diabetes mellitus has been conclusively diagnosed, the 
adjudicator is not to request a glucose tolerance test solely 
for rating purposes.  Id.

Service connection for diabetes mellitus was established in 
the May 2005 rating decision on appeal.  At that time the RO 
assigned a 10 percent evaluation, effective the date VA 
received the Veteran's claim on September 9, 2004.  In a 
November 2006 rating decision, the RO increased the rating to 
30 percent effective October 1, 2005, based on evidence that 
the Veteran was first placed on medication for his diabetes 
mellitus at that time.  

In February 2005, the Veteran underwent a VA examination with 
regard to his diabetes mellitus.  A history was provided that 
the Veteran was diagnosed with diabetes one year earlier and 
has had high blood sugars but no ketoacidosis or hypoglycemic 
reactions, or hospitalizations for his diabetes.  He followed 
a restricted diet at that time but there was no restriction 
of activities and his was not then on any oral hypoglycemics 
or any treatment.  His diabetes was controlled by diet.  At 
that time he saw his diabetic care provider once every two or 
three months.  The Veteran denied any pruritis, loss of 
strength, or visual symptoms.  There was no peripheral 
vascular disease, cerebrovascular accidents, heart disease, 
nephropathy, retinopathy, or peripheral neuropathy.  
Examination was unremarkable as far as his diabetes, the 
examiner noting only his skin conditions  

As documented in an April 2005 letter from "D.A.B.," M.D., 
The Veteran was diagnosed with diabetes mellitus in October 
2003 and he was started on medication in October 2005.  

These records show that prior to October 2005, the Veteran 
was not treated with any medication for his diabetes 
mellitus.  One of the criteria for any schedular rating 
higher than 10 percent is treatment with either insulin or an 
oral hypoglycemic agent.  Hence, prior to October 2005 a 
schedular rating higher than 10 percent is not warranted

In September 2006, VA again afforded the Veteran an 
examination with regard to his diabetes.  The examiner 
interviewed the Veteran and reviewed the claims file.  The 
Veteran reported that he had daily hypoglycemic reactions but 
he has not been hospitalized for any reaction.  He reported 
that he was not on a restricted diet but that he followed his 
own diet.  He also reported that he had not had to restrict 
any of his activities due to his diabetes.  As to medication 
the examiner stated that the Veteran was then taking 
Glyburide and Metformin.  He had never been diagnosed with 
retinopathy and had no neurologic, vascular, bowel or bladder 
complaints.  

Physical examination was unremarkable, with normal peripheral 
pulses and normal neurologic examination, there was no 
evidence of diabetic retinopathy and his skin was free of 
lesions.  Diagnosis was diabetes mellitus, adult onset, 
treated with oral agents.  

VA outpatient treatment notes through 2008 document that the 
Veteran is not treated with insulin for his diabetes 
mellitus.  

These records show that a rating higher than 20 percent is 
not warranted for any period on appeal.  One of the necessary 
criteria for ratings higher than 20 percent is treatment with 
insulin.  The record shows that the Veteran has never been 
treated with insulin.  

Also considered by the Board is whether referral is warranted 
for a rating outside of the schedule.  To accord justice in 
an exceptional case where the scheduler standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b).  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R.  
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

More recently, the Veterans Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, the Board or the RO must 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

All symptoms and the level of disability resulting from the 
Veterans diabetes mellitus are addressed by criteria found in 
the rating schedule.  Therefore, the first prong of the Thun 
test is not satisfied and referral for extraschedular 
consideration is not warranted.

All evidence of record is against assigning ratings higher 
than those already assigned for the Veteran's diabetes 
mellitus or referring the matter for extraschedular 
consideration.  Hence, his appeal as to this issue must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service 
connection claims, notice must address assignment of 
disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

For claims to reopen previously denied claims, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006), To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in November 2004, February 2005, March 
2006, and May 2008.  In one of the November 2004 letters, the 
RO informed the Veteran that new and material evidence was 
required to reopen his claim for entitlement to service 
connection for vitiligo, the definition of new and material 
evidence, that his claim had previously been denied for lack 
of evidence of a skin condition during service, the evidence 
necessary to substantiate his claim if it was reopened, and 
his and VA's respective duties in obtaining evidence.  In 
another November 2004 letter the RO responded to the 
Veteran's claim for entitlement to service connection for 
diabetes mellitus by informing him of the evidence necessary 
to substantiate his claim and of his and VA's respective 
duties in obtaining that evidence.  

In the February 2005 letter the RO informed the Veteran of 
the evidence needed to substantiate his claim for service 
connection for renal cancer and his and VA's respective 
duties in obtaining evidence.  In the March 2006 and May 2008 
letters the RO provided the Veteran with notice as to the 
evidence necessary to establish a disability rating and how 
effective dates are established as well as how to go about 
adding that evidence to the record.  

Here, the duty to notify with regard to assignment of 
disability ratings and effective dates did not precede the 
initial adjudication of all of the claims by the RO, and 
there is thus a timing defect as to all claims.  Not all 
defects require the Board to delay adjudication of the appeal 
so as to correct the defect.  See generally Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (explaining the rule of 
prejudicial error in the context of claims for VA disability 
benefits).  As to the claims for entitlement to service 
connection for renal cancer and vitiligo, service connection 
is not granted, precluding any prejudice as to the notice 
regarding effective dates and disability ratings.  As to the 
claim for service connection for diabetes mellitus, the 
Veteran was provided with the notice, thereafter had a 
sufficient opportunity to participate meaningfully in the 
development of his claim, and his claim was readjudicated by 
the RO via supplemental statements of the case issued in June 
2008 and January 2009, thus curing the timing defect.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Veterans Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records are 
associated with the claims file, the RO has obtained VA 
outpatient treatment records, and the RO has obtained all 
records sufficiently identified by the Veteran.  

VA afforded the Veteran adequate examinations with regard to 
his diabetes mellitus in February 2005 and September 2006.  
There is no competent evidence of record establishing an 
inservice disease, injury, or event relevant to the Veteran's 
renal cancer so VA has no duty to provide an examination with 
regard to that claim.  Nor does the submission of abstracts 
of research articles provide an association between the 
Veteran's diabetes mellitus and renal cancer in any 
meaningful sense.  A mere statement that there is an 
increased risk of renal cancer in persons with diabetes 
mellitus is not meaningful in this context because the 
association that matters is that of causation or aggravation, 
not simply a statistical risk association.  The Board finds 
that fact that the Veteran is "at risk" for renal cancer 
because he has diabetes does not in any way suggest or 
indicate that the Veteran's renal cancer was caused or 
aggravated by his diabetes.

Hence, VA has no duty to provide an examination or obtain an 
opinion as to this issue.  

In the June 2010 writing, the Veteran's representative argued 
that VA must provide the Veteran with another examination as 
to his diabetes because the examination is four years old and 
the Veteran is now under restrictions of activity and has 
been placed on oral medication for his diabetes.  

In this regard, all ratings higher than those already 
assigned require treatment with insulin or a hypoglycemic 
agent prior to October 2005 and insulin after October 2005.  
It makes no difference in this case whether the Veteran has 
to regulate his activities due to diabetes.  VA has already 
rated the Veteran's claim based on when he began oral 
hypoglycemic treatment of his diabetes.  The record shows 
that he has not been treated with insulin and he does not 
contend that he has.  Hence, another examination would be of 
no value and VA has no duty to provide another examination at 
this time.  

As the Board here determines that new and material evidence 
has not been submitted to reopen a claim for service 
connection for vitiligo, VA has no duty to provide an 
examination with regard to that claim.  38 C.F.R. 
§ 3.159(c)(4)(iii).  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim for entitlement to service connection for vitiligo 
is not reopened.  

A disability rating higher than 10 percent for the period 
prior to October 1, 2005 or higher than 20 percent for the 
period from October 1, 2005, forward, is denied.  

Service connection for renal cancer is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


